DETAILED ACTION
This office action is based on the claim set submitted and filed on 06/21/2022.
Claim 6-8, 10-11, 13-16, and 18-19 have been canceled.
Claims 1-5, 9, 12, 17, and 20-21 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-5, 9, 12, 17, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-5 and 21 are drawn to a method and Claims 9 and 12 are drawn to an art of manufacturer, and Claims 17 and 20 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-5, 9, 12, 17, and 20-21 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the invention claim represent an abstract idea of a series of steps that recite a process for determining a patient diagnosis. Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing a condition in a patient.

Independent claim 1, 9, and 17 recite the steps of: 
“segmenting a free form clinical notes into a plurality of segments; 
identifying a candidate diagnosis, comprising identifying a document in an evidence pool that most closely matches said segment, the evidence pool comprising clinical reference documents and associated diagnoses, and selecting a diagnosis associated with the identified document as the candidate diagnosis; 
presenting the one or more accepted candidate diagnoses; 
wherein the reward function includes an instant reward and a global reward, the instant reward based on a match of the candidate diagnosis with a gold standard diagnosis, and the global reward comprising a number of correct diagnoses accepted so far minus a number of incorrect diagnoses accepted so far”. 
These limitations, as drafted, given the broadest reasonable interpretation, represents an abstract idea of a series of steps that recite a process for providing a decision for patient diagnosis using a document which cover performance of the limitations in the mind that constitute Mental Processes. The claimed concept in the context of this claim encompasses the user manually the ability to use a document in a free text form, analyze the text for potential diagnosis, determine a match with a reference document and present the diagnosis which are steps that constitute Mental Processes classified as observing, evaluating, judging, and provide an opinion. This abstract idea could have been performed mentally but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient recommendation care steps for which both the instant claims and the abstract idea are defined as mental process. see, MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims 1, 9, and 17 recite additional element such as (one or more processors, memory, non-transitory computer-readable medium) that implements the identified abstract idea, (see, Applicant, 0025, 0029). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claim reciting additional element(s) such as “applying a reinforcement learning trained agent to a state vector encoding said segment and said candidate diagnosis to make a determination of whether to accept or reject the candidate diagnosis, the reinforcement learning trained agent being trained to accept or reject candidate diagnoses based on a reward function measuring an accuracy of candidate diagnoses” which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, see MPEP § 2106.05(g). This element also effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Moreover, the reinforcement learning trained agent is recited in the claims in a high level of generality and is described in the specification in an arbitrary form without disclosing a specific or any training (already trained) to perform the disclosed feature (Applicant, para 43, 47, 55). Adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea, see MPEP 2106.05(b)(f). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus, the judicial exceptions recited in claims 1, 9, 17, are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.
The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of analyzing data and matching references to present outcome(s). see, MPEP §2016.05(d). In addition, the reinforcement learning trained agent described in a generic form as mentioned above and is well - understood, routine, and conventional, computer functions (See Applicant para 43, 47, 55)1.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-5, 12, and 20-21 include all the limitations of claim(s) 1, 9, and 17, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
As for claims 2, 12, and 21 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 3-5, and 20 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “the reinforcement learning trained agent, deep Q-network, Long Short-Term Memory Network”. The claims fail to integrate the abstract idea of claim 1, 9, 17 into a practical application. In particular, the claims recite the additional elements of that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the reinforcement learning trained agent, Q-network and Long Short-Term Memory are recited in the claims in a high level of generality, for example reinforcement learning trained agent is described in the specification in an arbitrary form without disclosing a specific or any training (already trained) to perform the disclosed feature (Applicant, para 43, 47, 52, 55). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The generic computing elements (e.g. the reinforcement learning trained agent, Q-network and Long Short Term Memory)2  are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of o analyzing data and matching references to present outcome(s). see, MPEP §2016.05(d)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").



Suresh et al. (“Text Categorization Using Q-learning Algorithm”- “Suresh”) in view of Katwala et al. (US 2018/0046764 A1- “Katwala”) in view of Narasimhan et al (“Language Understanding for Text-based Games using Deep Reinforcement Learning”- “Narasimhan”) in view of Henss et al. (“A Reinforcement Learning Approach for Adaptive Single- and Multi-Document Summarization” – “Henss”)


Allowable Subject Matter
Claims 1-5, 9, 12, 17, and 20-21 are allowed for the following reason(s):

Regarding independent claims 1, 9, and 17, none of the prior art teach or fairly suggests the limitation of “wherein the reward function includes an instant reward and a global reward, the instant reward based on a match of the candidate diagnosis with a gold standard diagnosis, and the global reward comprising a number of correct diagnoses accepted so far minus a number of incorrect diagnoses accepted so far”. 
The closest prior art of record is Suresh et al. (“Text Categorization Using Q-learning Algorithm”- “Suresh”) in view of Katwala et al. (US 2018/0046764 A1- “Katwala”) in view of Narasimhan et al (“Language Understanding for Text-based Games using Deep Reinforcement Learning”- “Narasimhan”) in view of Henss et al. (“A Reinforcement Learning Approach for Adaptive Single- and Multi-Document Summarization” – “Henss”). However, the cited references fail to individually disclose, or suggest when combined, comparing and matching diagnosis to a gold standard diagnosis. In addition, no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically in addition using a correct diagnosis and incorrect diagnosis to derive the total award/global award as disclosed in the above limitation as claimed.


Response to Amendment
Applicant's arguments filed 06/21/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the claim objection on page 6.
In response to the Applicant amendment, Examiner acknowledge and withdraws the claim objection. 

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 6-15. 
In response to the Applicant argument that “the claims are thereby directed to a complex computerized system that implements a multi-step process for creating and presenting - from patient data (free form clinical notes), an evidence pool, and a reinforcement learning trained agent - one or more accepted candidate diagnoses”, as recited, Examiner respectfully disagree. The claims, given their broadest reasonable interpretation, as recited do not require a complex computational process to perform the steps. The steps of the claim enable a medical professional to identify a medical diagnosis by analyzing clinical documents and provide a decision and use a reference documents to match the diagnosis but for but for the fact that the claims recites a general-purpose computer processor and applying a reinforcement learning agent that is already trained or developed to receive an input and provide output as trained which amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claimed invention as mentioned above merely recite complex computational features for monitoring the operation of machines and outputting a result but rather a trained process to accept or reject the result that merely provides any assessment for each decision using artificial intelligence (e.g. neural networks) described in the specification in a high level of generality (see, Applicant 0039, 0052).  Therefore, the claims recite an abstract idea that can be performed by human mind.
	In response to the Applicant argument that “The claims are directed to a specific improvement in the ability of an automated system to identify and present one or more accepted candidate diagnoses in a novel and non-obvious way”, as recited, Examiner respectfully disagree. As mentioned above, the claims recite additional elements such as a processor and a trained machine learning agent used as a tool to perform the classification of candidate diagnosis by applying a process using input and provide an output. These additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process while no evidence is provided how the machine learning agent is developed or trained to provide an output. The Applicant further argues that the claims recite an automated analysis of massive amount of data comprises millions of calculations that can not be performed by human mind, Examiner respectfully disagree. The claims recite, under the BRI, clinical notes, evidence pool, and candidate diagnosis but does not specifically disclose a size or number of notes, evidence, or diagnosis. Therefore, the judicial exceptions recited in claims 1, 9, 17, are not integrated into a practical application.
In response to the Applicant argument that “the system that performs the claimed method is a novel and non-obvious system which is much more than a simple, generic computer system”, as recited, Examiner respectfully disagree. The claims as recited is clearly disclosing applying, using a processor, a developed or trained machine “reinforcement” learning agent to perform the steps if the claim while the reinforcement learning trained agent described in a generic form as such these additional elements is well - understood, routine, and conventional, computer functions3.  There is no indication that the combination of elements improves the functioning of a computer system as argued and merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept,
Therefore, this argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.


Applicant's arguments with respect to the 35 U.S.C. § 103 rejection on pages 15-18
In response to the Applicant remarks and argument, Examiner withdraws the 103 rejection for the reason(s) highlighted in the section “allowable subject matter” above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US 2018/0165603, [0061]; US20170116497, [0042], [0061], US8775341B1, [0019] 
        2 US 2018/0165603, [0061]-[0062]; US20170116497, [0042], [0061]; US2016/0099010, [0005]
        3 See US 2018/0165603, [0061]; US20170116497, [0042], [0061], US8775341B1, [0019]